DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 1/19/2021.
 Claims 2-3, 11-12 and 19-20 are cancelled. Claims 1, 4-10 and 13-18 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Babad on 3/8/2021.
The application has been amended as follows: 

Claim 1. (Currently amended) A method comprising: 
	receiving input including: coordinates of two or more regions to be fabricated on a build plate, a laser boundary for each of two or more lasers, wherein the lasers fabricate the two or more regions, , and a smoke drift model; 
	deriving a prioritized sequence of the two or more regions to be fabricated; 

	determining a laser-to-region sequence for the two or more lasers to fabricate two or more regions, the laser-to-region sequence based on: 1. the determined potential laser assignments, 2. the prioritized sequence of the two or more regions, and 4. a lag time output by the smoke drift model for activation of one of the two or more lasers based on a time for smoke from another one of the two or more lasers to dissipate, wherein the laser-to-region sequence is a scheduled processing order for the two or more regions including a scheduled assignment of processing start time for each of a first laser and a second laser of the two or more lasers to process the two or more regions, wherein the laser-to-region sequence optimizes a makespan of the two or more lasers and avoids contact by the first laser with smoke produced by the first laser and smoke trajectory generated by [[a]] the second laser of the two or more lasers, and the determination of the laser-to-region sequence is prior to processing of the one or more regions; 
	assigning the determined laser-to-region sequence to the two or more lasers for fabrication of the two or more regions.

Claim 2-3. (Canceled)

Claim 10. (Currently amended) A system comprising: 
	an additive manufacturing device operative to fabricate two or more regions, wherein the additive manufacturing device includes a build plate and two or more lasers; 
	a load balancing module; and 

		receive input including: coordinates of each region to be fabricated on the build plate, a laser boundary for each of two or more lasers, wherein the lasers fabricate the two or more regions, , and a smoke drift model; 
		derive a prioritized sequence of the two or more regions to be fabricated; 
		determine, based on the received coordinates and received laser boundary, one or more potential laser assignments for each region; 
		determine a laser-to-region sequence for the two or more lasers to fabricate two or more regions, the laser-to-region sequence based on: 1. the determined potential laser assignment, 2 the prioritized sequence of the two or more regions [[and]] , 3. the processing time of each region[[,]] and 4. a lag time output by the smoke drift model for activation of one of the two or more lasers based on a time for smoke from another one of the two or more lasers to dissipate, wherein the laser-to-region sequence is a scheduled processing order for the two or more regions including a scheduled assignment of processing start time for each of a first laser and a second laser of the two or more lasers to process the two or more regions, wherein the laser-to-region sequence optimizes a makespan of the two or more lasers, and avoids contact by the first laser with smoke produced by the first laser and smoke trajectory generated by [[a]] the second laser of the two or more lasers, and 4Application No.: 16/260,662 the determination of the laser-to-region sequence is prior to processing of the one or more regions; 
		assign the determined laser-to-region sequence to the one or more lasers to fabricate the one or more regions.



Claim 18. (Currently amended) A non-transitory computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method comprising: 
	receiving input including: coordinates of two or more regions to be fabricated on a build plate, a laser boundary for each of two or more lasers, wherein the lasers fabricate the two or more regions, , and a smoke drift model; 
	deriving a prioritized sequence of the two or more regions to be fabricated; 
	determining, based on the received coordinates and received laser boundary, one or more potential lasers assignments for each region; 
	determining a laser-to-region sequence for the two or more lasers to fabricate two or more regions, the laser to region sequence based on: 1. the determined potential laser assignments, 2. the prioritized sequence of the one or more regions, and 4. a lag time output by the smoke drift model for activation of one of the two or more lasers based on a time for smoke from another one of the two or more lasers to dissipate, wherein the laser-to-region sequence is a scheduled processing order for the two6Application No.: 16/260,662 or more regions including a scheduled assignment of processing start time for each of a first laser and a second laser to process the two or more regions, wherein the laser-to-region sequence optimizes a makespan of the two or more lasers, and avoids contact by the first laser with smoke produced by the first laser and smoke trajectory generated by [[a]] the second laser of the two or more lasers, and the determination of the laser-to- region sequence is prior to processing of the one or more regions; 


Claim 19-20. (Canceled)


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115